    Case 2:18-cv-08360-PA-SK Document 43 Filed 06/12/19 Page 1 of 1 Page ID #:225                JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          CV 18-8360 PA (SKx)                                           Date   June 12, 2019
 Title             Michele Turley-Jackson v. Allied Interstate, LLC



 Present: The Honorable PERCY ANDERSON, UNITED STATES DISTRICT JUDGE


         Kamilla Sali-Suleyman                            Phyllis Preston                        N/A
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Brian J. Brazier                                     Paul Grammatico
 Proceedings: STATUS CONFERENCE

       The parties have reached a settlement. The parties recite the terms of the settlement on the
record. Each party states their understanding and approval of the essential terms of the settlement. The
Court dismisses this action without prejudice subject to either party reopening the action on or before
July 10, 2019. The Court retains jurisdiction for purposes of enforcing the settlement until July 10,
2019. After July 10, 2019, absent a further order of the Court, the Clerk is ordered to dismiss this action
with prejudice. All other dates in this action, including the trial date are vacated. Defendant's Motion
for Summary Judgment (Docket No. 34) is denied as moot.

         IT IS SO ORDERED.




                                                                                                 :      08
                                                               Initials of Preparer        KSS




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
